                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         SCOTT JOHNSON,
                                   8                                                         Case No. 5:18-cv-06836-EJD
                                                        Plaintiff,
                                   9                                                         ORDER OVERRULING OBJECTION
                                                 v.                                          TO SPECIAL MASTER REPORT AND
                                  10                                                         RECOMMENDATION RE MOTION
                                         ROCKLIN OF CALIFORNIA LLC, et al.,                  FOR DEFAULT JUDGMENT
                                  11
                                                        Defendants.                          Re: Dkt. No. 23
                                  12
Northern District of California
 United States District Court




                                  13          In this disability rights action, Plaintiff Scott Johnson sues for alleged accessibility

                                  14   violations he allegedly encountered at a store located in San Jose, California. On August 16,

                                  15   2019, Magistrate Judge DeMarchi issued a Report and Recommendation re Motion for Default

                                  16   Judgment (“Report and Recommendation”). Dkt. No. 23. Specifically, Judge DeMarchi

                                  17   recommended that:

                                  18          1. Mr. Johnson’s motion for default judgment be granted in part and
                                                  denied in part.
                                  19          2. Mr. Johnson be awarded statutory damages in the amount of $4,000.
                                              3. Mr. Johnson be awarded $4,847.60 in attorney’s fees and costs.
                                  20          4. Mr. Johnson be granted an injunction requiring defendants to provide at
                                                 least two accessible parking spaces, as required by the ADAAG 2010
                                  21             Standards § 208 and § 502.
                                  22   Id. On September 5, 2019, Mr. Johnson filed an Objection to the fee award in the Report and

                                  23   Recommendation (“Objection”). Dkt. No. 26. Mr. Johnson requests that the court reconsider the

                                  24   hourly rates applied by Judge DeMarchi. In the alternative, Plaintiff requests an “opportunity to

                                  25   present full briefing on the issue with a fee expert.” Objection 5.

                                  26          The Objection is overruled for two reasons. First, the Objection is untimely, having been

                                  27
                                       Case No.: 5:18-cv-06836-EJD
                                  28   ORDER OVERRULING OBJECTION TO SPECIAL MASTER REPORT AND
                                       RECOMMENDATION
                                                                        1
                                   1   filed more than fourteen days after electronic service of the Report and Recommendation. Second,

                                   2   the court has conducted a de novo review1 of the Report and Recommendation and finds that the

                                   3   hourly rates applied by Judge DeMarchi—$475 for Messrs. Potter and Handy and $350 for Mr.

                                   4   Price and Ms. Seabock—are consistent with the “prevailing rate in the community for similar

                                   5   work performed by attorneys of comparable skill.” Chalmers v. City of Los Angeles, 796 F.2d

                                   6   1205, 1210-11 (9th Cir. 1986), reh’g denied, amended on other grounds, 808 F.2d 1373 (9th Cir.

                                   7   1987) (citing Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)).

                                   8          The Report and Recommendation is adopted in full.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 6, 2019

                                  11                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        Attorney’s fees are subject to de novo review. Erler v. Erler, No. 12-2793 CRB, 2018 WL
                                  27   3421911, at *1 (N.D. Cal. July 16, 2018).
                                       Case No.: 5:18-cv-06836-EJD
                                  28   ORDER OVERRULING OBJECTION TO SPECIAL MASTER REPORT AND
                                       RECOMMENDATION
                                                                                       2
